Citation Nr: 0913920	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating, in excess of 20 percent, 
for right knee disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1984.  

This appeal arises from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia which granted service connection for a 
right knee disorder, effective February 3, 2004, and assigned 
a 10 percent rating for impairment of the right knee.  The RO 
also granted service connection for lumbosacral strain, and 
denied the claims for service connection for sleep apnea, an 
eye disorder and a prostate disorder.  

The RO in a subsequent September 2006 rating decision granted 
an initial rating of 20 percent for the right knee, effective 
February 3, 2004.  

The Board of Veterans' Appeals (Board) in an October 2007 
decision denied the Veteran's claims for service connection 
for sleep apnea, an eye disorder, a prostate disorder , and a 
higher initial rating for lumbosacral strain.  In October 
2007, the Board remanded the issue of service connection for 
foot/toenail fungus and the initial rating for a right knee 
disorder.  

The development ordered in the October 2007 remand has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  VA 
Appeals Management Center in a December 2008 rating decision 
granted service connection for tinea pedis and onychomycosis.  
Therefore, there is no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  The only issue remaining for appellate 
consideration is the initial rating for the right knee.  


FINDINGS OF FACT

1.  The Veteran's service connected right knee disorder 
produces severe laxity.  

2.  X-rays demonsrate the presence of arthritis of the right 
knee.  

3.  The arthritis of the right knee produces limitation of 
flexion to 110 degrees including with pain, fatigue and 
during flare ups.  

4.  There is no limitation of extension of the right knee, 
even with consideration of pain, during flare ups or due to 
fatigue.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for the 
right knee, based on impairment due to instability, have been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008); 38 C.F.R. § 3.321 (2008).

2.  The criteria for an initial 10 percent rating for the 
right knee, based on noncompensable limitation of motion due 
to arthritis, have been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in March 2004, June 2004, December 2007, and 
October 2008, VA satisfied the foregoing notice requirements 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 491.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joints or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under the 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling , muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as 20 percent with X-
ray evidence of involvement of 2 or more joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, and as 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71, Part 4, Diagnostic code 
5003, 5010 (2008).

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

Factual Background.  October 1982 service treatment records 
reveal the Veteran sustained a twisting and valgus injury to 
the right knee, two months previously.  He was admitted for 
an arthroscopy and arthrotomy.  Arthroscopic examination of 
the right knee revealed a one centimeter loose body and 
several smaller loose bodies, which were removed.  There was 
also medial facet chondromalacia with softening and 
fissuring.  A percutaneous lateral release was performed.  

The Veteran was admitted to the Naval Regional Medical Center 
in April 1983 for treatment of the right knee.  He had 
symptoms of persistent buckling and feelings of loose body 
sensations.  Arthroscopy revealed a partial tear of the 
posterior portion of the lateral meniscus, multiple loose 
bodies and a hypertrophic fat pad.  Removal of the loose 
bodies was performed and the fat pad surgically treated.  It 
was felt that the lateral meniscus was smooth and had only a 
very small piece which was felt not to be significant.  

December 2001 records from Piedmont Hospital indicate the 
Veteran had right knee surgery times three.  

Private medical records dated in June 2002 indicate the 
Veteran was seen by his private physician complaining of 
right knee pain.  He had pain mainly along the patellofemoral 
area.  He had good range of motion.  X-rays of the knee 
showed some mild degenerative changes.  Three weeks later the 
Veteran was seen again with right knee complaints.  He had 
catching.  There was tenderness along the medial joint line.  
The ligaments of the knee were intact.  A probable torn 
meniscus was the impression.  A magnetic resonance imaging 
(MRI) was ordered.  The Veteran was given a prescription for 
a brace.  It was felt he might have some definite anterior 
lateral patellar instability.  A July 2002 MRI revealed some 
oblique signal mostly likely representing a posterior horn 
medial meniscus tear.  A posterior horn lateral meniscus tear 
could not be excluded.  The Veteran was to be admitted for 
arthroscopic surgery.  There are no records of arthroscopic 
surgery performed at VA in 2002.  

VA September 2003 records reveal the Veteran had a brace on 
the right knee.  

July 2004 VA X-rays include clinical history of acute 
popping, pain, laxity, and hypextension, three days 
previously.  Tiny osteophytes were noted at the insertion of 
the cruciate ligament at the right tibial intercondylar 
eminence.  Possibility of a small right suprapatellar 
effusion could not be excluded.  

X-rays taken at Atlanta Medical Center in August 2004 
revealed no acute bone abnormalities and no narrowing of the 
knee joint.  

A VA fee basis examination of the Veteran was conducted in 
August 2004.  The Veteran reported having locking, pain, 
stiffness and popping of the right knee.  His symptoms were 
constant.  His condition did not cause incapacitation.  He 
treated his symptoms with Ibuprofen.  He was unable to climb 
stairs due to the pain.  The examiner observed his gait was 
normal.  Examination revealed the knee joint's appearance was 
abnormal on the right side.  He had a scar on the right side 
that measured six centimeters by point two five centimeters.  
It was well healed.  Range of motion of the right knee was 0-
140 degrees with pain at 140 degrees.  The examiner noted the 
right knee range of motion was additionally limited by pain, 
but not additionally limited by fatigue, weakness and 
incoordination.  Drawer and McMurray's tests were normal.  
Examination of the right knee revealed "locking" pain and 
crepitus.  

VA orthopedic consult in January 2005 found no edema, 
erythema, ecchymosis or deformity of the right knee.  There 
was soft subtle effusion of the right knee.  Range of motion 
was from 0-120 degrees.  Strength was 5/5.  There was no 
laxity or meniscal signs.  He was positive to patellar grind 
test.  He had soft and nontender compartments.  X-rays 
revealed early degenerative joint disease and possible 
meniscal tear on MRI.  The assessment was 
meniscal/degeneration/tear.  The Veteran was to have an 
arthroscopic evaluation in February 2005.  

VA operation report of February 2005 included a preoperative 
diagnosis of right knee medial meniscal tear.  Prior to the 
procedure it was explained to the Veteran that hopefully they 
would be able to alleviate his mechanical symptoms, but that 
his symptoms related to arthritis would not be resolved.  
Arthroscopic evaluation of the medial compartment revealed he 
had a previous meniscectomy with no evidence of re-tear or 
instability.  The meniscus was probed extensively and found 
to be completely stable.  However, he did have a large focal 
grade-4 chondral lesion on the medial femoral condyle.  The 
lateral femoral compartment showed some mild fraying at the 
edges of the meniscus, however, no focal tear and certainly 
no instability.  There was a grade 3 focal chondral defect on 
the medial aspect of the lateral femoral condyle.  In the 
intracondylar notch, the anterior cruciate ligament (ACL) was 
visualized and was grossly intact but very lax and likely 
incompetent.  The large chondral flap was debrided back to a 
stable base.  

A January 2007 letter from VA Vocational Rehabilitation & 
Employment reveals that due to his current medical status it 
was determined infeasible that the Veteran would benefit from 
Chapter 31 at that time.  

In October 2008, a VA examination of the right knee was 
conducted.  The Veteran reported daily sharp pain in the 
right knee.  He rated his pain as 8-9, on a scale of 10.  He 
had intermittent swelling, locking, grinding, and stiffness.  
At times his knee gave out on him causing him to fall.  
Prolonged walking, bending, or stooping triggered knee pain.  
If he bent his knee, it locked up and he had difficulty 
getting up.  He had flare ups three to four times per week.  
Flares lasted twenty to thirty minutes.  He wore a knee brace 
and had difficulty putting on his socks and shoes 
periodically.  He was unemployed and last worked in 1995 for 
a company who made car parts.  The Veteran had training in 
general repairs, plumbing, roofing and auto repairs.  Those 
jobs involved bending, squatting, walking and stooping all of 
which exacerbated his knee pain.  He had difficulty doing 
yard work and performing household chores due to his knee 
pain.  

Examination of the right knee revealed crepitus and grinding.  
There was no erythema or effusion.  Medial and lateral joint 
line tenderness was noted.  McMurray's was positive.  The 
knee joint was stable.  The Veteran was able to flex the 
right knee to 110 degrees with pain elicited from 100 to 110 
degrees on three tests.  There was no weakness, fatigue or 
incoordination.  There was no additional limitation of motion 
due to pain after three repetitions.  The Veteran had full 
extension to zero degrees.  There was no weakness, fatigue or 
incoordination noted after three repetitions.  There was no 
additional limitation of motion due to pain.  

October 2008 VA X-rays revealed mild chronic osteoarthritis 
of the right knee with joint space narrowing within the 
medial compartment and small marginal osteophytes.  

Analysis.  The Schedule for Rating Disabilities provides 
criteria for rating the knee based on recurrent subluxation 
and instability and impairment due to arthritis.  The VA 
General Counsel has held that when a claimant who has both 
arthritis and instability of the knee separate ratings may be 
assigned under diagnostic codes 5003 and 5257 (set out 
above).  VAOPGCPREC 23-97.  The Board has therefore 
considered whether higher initial ratings should be assigned 
under both or either of those criteria.  

First, the Board compared the Veteran's right knee symptoms 
with the criteria for a higher initial rating based on 
recurrent subluxation or lateral instability set out at 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  While the RO 
did not explain or specifically attribute the 20 percent 
rating currently assigned to moderate instability of the 
right knee, that is consistent with the facts in the record.  
Consequently, the question presented is whether the evidence 
indicates the Veteran has severe instability or recurrent 
subluxation of the right knee.  

The Board is persuaded the Veteran has severe laxity of the 
right knee.  The Veteran's consistent reports of "locking" 
of the knee support this conclusion.  The findings during the 
February 2005 VA arthroscopic evaluation of a "very lax and 
likely incompetent" anterior cruciate ligament and the 
positive McMurray's sign found on the October 2008 VA 
examination all support the Veteran's contentions that he has 
difficulty with the knee locking, popping and catching.  In 
addition, the Veteran's private physician in June 2002 gave 
the Veteran a prescription for a knee brace.  Subsequent VA 
medical records dated in September 2003 and October 2008 
noted the Veteran wore a knee brace.  The Board has concluded 
the evidence supports a finding of severe laxity of the right 
knee, which is commensurate with a 30 percent rating provided 
in 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

Next, the Board considered whether separate ratings should be 
assigned based on impairment due to arthritis.  First, the 
Board noted that X-rays confirm the Veteran has degenerative 
joint disease of the right knee.  With X-ray evidence of 
arthritis, the degree of impairment is based on evidence of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The Veteran's right knee has demonstrated flexion of the knee 
from 120 degrees to 140 degrees.  With pain limitation to 110 
of flexion degrees was demonstrated.  A compensable rating 
based on limitation of flexion requires limitation of flexion 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2008).  Even when the impairment due to pain, fatigue and 
with flare ups is considered the degree of limitation of 
flexion required for a compensable rating is not shown.  See 
38 C.F.R. § 4.40 or 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

There is no evidence of record of any limitation of extension 
of the right knee.  There is also no indication of any 
additional limitation of extension based on pain, fatigue, or 
during flare ups.  Consistently the Veteran has demonstrated 
full extension to zero degrees.  A compensable rating based 
on limitation of extension requires limitation of extension 
to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).   

When a knee disorder is already rated under DC 5257, the 
veteran must also have limitation of motion under DC 5260 or 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

When there is noncompensable limitation of motion of a major 
joint, the Diagnostic Code for rating arthritis provides a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5010 (2008).  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45 (2008).  In this case there is X-ray evidence of 
arthritis, there is evidence of limitation of flexion, and 
the joint involved is the knee, which is considered a major 
joint.  Therefore, a 10 percent rating is assigned for 
arthritis of the right knee, with X-ray evidence of 
arthritis, and noncompensable limitation of motion.  

The Veteran contends his service connected right knee 
interferes with his ability to work.  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (2008).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's right knee disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  The Board reviewed the letter sent to the Veteran 
by VA Vocational Rehabilitation & Employment.  They found 
that his current "medical status" made it not feasible that 
he would benefit from Chapter 31 at that time.  The letter 
does specifically refer to the service-connected right knee 
or just to his service connected disabilities but to his 
medical status which may include non-service connected 
disorders.  The Board noted the Veteran had submitted an 
application for non-service connected pension, which implies 
he had disabilities of non-service origin which made him 
unable to work.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.   There is no 
basis for assigning staged ratings in this case, as the 
evidence indicates the Veteran has had severe laxity and 
arthritis with noncompensable limitation of motion during the 
entire rating period.  

In addition, the Court in Thun v. Peake, 22 Vet. App. 111 
(2008), instructed that the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  This requires a 
comparison between the level of severity and symptomatology 
of the claimant's service connected disability with the 
criteria found in the rating schedule for that disability.  
The Veteran has not identified any symptomatology of the knee 
which is not included in the criteria for rating the knee.  
The Veteran's difficulties with stooping, bending, and 
climbing stairs do not present such an unusual or exceptional 
disability picture that referral for consideration of an 
extraschedular rating is required.  

The evidence supports a 30 percent rating for the right knee 
based on severe laxity and a separate 10 percent rating for 
arthritis of the right knee, based upon noncompensable 
limitation of motion of a major joint.  


ORDER

An initial 30 percent rating for the right knee, based on 
severe laxity or instability of the knee, is granted subject 
to regulations governing the award of monetary benefits.  

An initial 10 percent rating for the right knee, based on 
noncompensable limitation of motion due to arthritis of a 
major joint, is granted subject to regulations governing the 
award of monetary benefits.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


